Citation Nr: 0817560	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-05 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected low back disability, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
lumbar radiculopathy of the right lower extremity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
lumbar radiculopathy of the left lower extremity, currently 
evaluated as 10 percent disabling.

4.  Entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to March 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (the RO).  The veteran presented testimony 
before the undersigned Acting Veterans Law Judge at the RO in 
September 2007.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


REMAND

This appeal arises out of the veteran's contention that the 
symptomatology associated with her service-connected low back 
disability and lower extremity lumbar radiculopathy is more 
severe than that contemplated by the currently-assigned 
ratings.  She also maintains that her back disability has led 
her to develop a psychiatric disability manifested by 
depression and anxiety.  Before the Board can adjudicate 
these claims, however, additional development is in order.

Reasons for remand

The Veterans Claims Assistance Act of 2000 (VCAA)

Although the veteran was provided VCAA notice letters in 
January 2004 and March 2006, neither of these letters advised 
her of the information and evidence needed to substantiate 
her secondary service connection claim.  While the January 
2004 letter addressed direct service connection, it did not 
address secondary service connection.  The veteran, however, 
has not contended that her psychiatric disability began in 
service, but rather that it is the product of her service-
connected low back condition.  See Board Hearing Tr. at 5, 7-
8; VA Form 21-4138, received January 12, 2004.  Because the 
January 2004 and March 2006 VCAA notice letters did not 
inform the veteran of the need to submit evidence showing a 
relationship between her psychiatric disability and service-
connected conditions, the case must be remanded so that a 
proper VCAA notice letter addressing secondary service 
connection can be sent to the veteran.  See Kent v. 
Nicholson, 20 Vet. App. 1, 12 (2006) (observing that 
incomplete, misleading, or confusing information can render a 
VCAA notice letter inadequate).

Moreover, while the January 2004 and March 2006 VCAA letters 
generally informed the veteran of the information and 
evidence needed to substantiate her increased rating claims, 
neither letter informed her of the need to submit medical or 
lay evidence demonstrating the effects of her low back and 
lower extremity disabilities on "daily life," as required 
by the recently-decided case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Additionally, the Vazquez-Flores case 
also held that if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  The VCAA letter provided to the veteran on remand 
should address these matters.


Medical Examinations

The Board also believes that additional VA examinations are 
required to assess the severity of the veteran's service-
connected low back and lower extremity disabilities as well 
as the nature and etiology of her acquired psychiatric 
disability.  The Board will discuss each of these in turn.

A.  Low back disability/ lower extremity radiculopathy

The most recent VA compensation and pension examination 
afforded the veteran to assess the severity of her low back 
and lower extremity disabilities was conducted in April 2006.  
Approximately one year following this examination, in April 
2007, the veteran underwent back surgery.  Private treatment 
records following the surgery indicate that the veteran's low 
back and lower extremity conditions have deteriorated since 
that time.  Dr. Nathan Holtzberg, one of the veteran's 
private physicians, indicated in an October 2007 letter that 
the veteran's low back disability was "worsening" and that 
she has "increased pain" and "extremely limited mobility" 
since the surgery.  Treatment records from other private 
physicians likewise reflect the veteran's complaints of 
increased pain and decreased mobility following surgery.  See 
also statement from the veteran, received September 11, 2007.  
The veteran has particularly noted increased pain with 
standing, sitting, or walking for extended periods.  Id.  

While the veteran's statements and the recently-submitted 
private treatment records indicate that her low back and 
lower extremity symptomatology has worsened, none of the 
medical evidence of record reflects the veteran's range of 
low back motion following surgery.  The recent treatment 
records also fail to adequately describe the specifics of the 
veteran's functional loss following surgery.  See 38 C.F.R. 
§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The United States Court of Appeals for Veterans Claims has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the 
record does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).  
VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous evaluation where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  Because the veteran's statements 
and her recent treatment records indicate that her low back 
and lower extremity symptomatology have worsened since her 
last VA examination, the Board finds that a new examination 
is necessary to reach a decision.  

B.  Acquired psychiatric disability

The veteran has not been afforded a VA examination to assess 
the nature and etiology of her claimed psychiatric 
disability.  Although VA treatment records note in passing 
that the veteran suffers from bouts of anxiety and depression 
and that she may have a depressive disorder related to her 
back disability, the basis for this opinion is not explained 
in the record.  Moreover, none of the veteran's treatment 
records have indicated any psychiatric symptoms or their 
etiology for nearly two years.  Because the nature and 
etiology of the veteran's claimed acquired psychiatric 
disability remains somewhat unclear, the veteran should be 
afforded a VA psychiatric examination to identify any 
acquired psychiatric disability present and its relationship 
to her service-connected low back and lower extremity 
disabilities.  See generally McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a notice 
letter that complies with the 
notification requirements of the VCAA.  
See 38 U.S.C.A. § 5103.  Such letter 
should specifically advise the veteran of 
the information and evidence needed to 
substantiate her secondary service 
connection claim.  Such letter should 
also inform the veteran that the type of 
evidence that will be used in evaluating 
her increased rating claims (the back and 
the lower extremities) includes the 
nature and symptoms of the condition; the 
severity and duration of the symptoms; 
and the impact of the condition and 
symptoms on employment and daily life.  
Additionally, the notice must inform the 
veteran of the various diagnostic codes 
under which her claims may be considered.  
See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of her service-
connected low back disability and lower 
extremity radiculopathy.  The veteran's 
VA claims folder should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  
Any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted in the 
examination report.  The examiner must 
also describe whether pain significantly 
limits functional ability during flare-
ups or upon prolonged use of the low back 
or lower extremities.  The examiner 
should also comment on the nature, 
duration, and severity of any flare-up of 
low back or lower extremity pain.  
A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

3.  Schedule the veteran for an 
examination to determine the nature and 
etiology of her claimed psychiatric 
disability.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  After conducting an 
examination of the veteran and performing 
any clinically-indicated diagnostic 
testing, the examiner should identify any 
acquired psychiatric disability present.  
For each acquired psychiatric disability 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or greater) 
that such psychiatric disability was 
either caused or aggravated by the 
veteran's service-connected disabilities.  
A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.  The examiner 
is requested to explain any opinion 
provided, and to include supporting 
references to the veteran's medical 
record.

4.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issues on appeal.  
If any of the benefits sought on appeal 
remain denied, in whole or in part, the 
veteran and her representative should be 
provided with a Supplemental Statement of 
the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until she is contacted.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

